Order entered May 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00485-CR

                              CLEVELAND NIXON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F11-21243-X

                                           ORDER
       Appellant is appealing the trial court’s order April 2, 2015 order denying his request for a

bond pending appeal. This is an accelerated criminal appeal under Texas Rule of Appellate

Procedure 31.

       We note that the reporter’s record from the October 14, 2014 hearing on appellant’s

motion for an appeal bond was filed with the record for the appeal of appellant’s underlying

conviction, docketed as cause no. 05-14-01627-CR. Accordingly, we DIRECT the Clerk to

transfer the reporter’s record of the October 14, 2014 hearing, designated as Volume 5 of 5, from

cause no. 05-14-01627-CR into the above appeal.

       We received a clerk’s record in this appeal on April 29, 2015. However, the clerk’s

record does not contain the documents related to appellant’s motion for an appeal bond.
Specifically, it does not contain appellant’s , appellant’s January 2, 2015 “motion for reasonable

bail pending appeal,” the trial court’s April 2, 2015 order denying appellant’s motion for an

release on an appeal bond, or the trial court’s certification of appellant’s right to appeal in this

proceeding.

        Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal, for inclusion in the clerk’s record, within TEN DAYS of the date of this order. See TEX.

R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

        We ORDER the Dallas County District Clerk to file, within MAY 29, 2015 a

supplemental clerk’s record containing all of the documents related to appellant’s motion for

bond on appeal, including the motion, the trial court’s order, and the trial court’s certification of

appellant’s right to appeal.

        Appellant’s brief is due by JUNE 17, 2015. The State’s brief is due by JULY 6, 2015.

If any party does not file its brief by the date specified, the appeal will be submitted without that

party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted, without argument, on AUGUST 3, 2015 to a panel

consisting of Justices Bridges, Lang, and Schenck. See TEX. R. APP. P. 31.2

        We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,

Presiding Judge, Criminal District Court No. 6; Felicia Pitre, Dallas County District Clerk; and

to counsel for all parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE